By the Court.
The contract, of which the hook and the coupons therein sold to the defendant by the plaintiff are the evidence, is a reasonable and valid one. Under it the plaintiff’s conductor was not required to accept as the defendant’s fare a detached coupon, and had at least the right to demand that he should produce and show the book.
There was no evidence which would justify the finding that the plaintiff had rescinded or waived any of the conditions or terms of the contract. Judgment for the plaintiff.